 PAINTERS LOC.(AI 829United Scenic Artists, Local 829. Brotherhood ofPainters and Allied Trades, AFL-CIO and TheatreTechniques, Inc. Case 2CC 1553June 25. 1979DECISION AND ORDERBY MEMBERS PNI .I(), MURPHY, ANI) TRUIESDAI On September 22, 1978. Administrative Law JudgeIrwin Kaplan issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and attachedDecision in light of the exceptions and briefs and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge, as modifiedherein, and to adopt his recommended Order, asmodified herein.The Administrative Law Judge found that by itsinvolvement in work stoppages and threats to fineNolan Scenery Studios, Inc., Respondent Union vio-lated Section 8(b)(4)(i) and (ii)(B) of the Act. For thereasons set forth below, we agree that Respondentviolated Section 8(b)(4)(ii)(B), but do not agree thatRespondent violated Section 8(b)(4)(i)(B).The facts, as more fully set forth by the Adminis-trative Law Judge, are as follows. Theatre Tech-niques, Inc. (hereinafter TTI), is a general contractorin the business of supplying theatrical settings, props,and draperies for Broadway productions, theaters,television, and motion pictures. When TTI bids for ajob, its bid is based largely on estimates it has re-ceived from various subcontractors relating to theseveral phases of the job. When it is awarded a job,TTI generally subcontracts the construction work,sculpture, draperies, and painting of scenery andprops. At all times relevant, TTI's employees wereunrepresented.During the 18 months preceding the hearingherein, TTI generally subcontracted the painting ofprops to Nolan Scenery Studios, Inc. (hereafter No-lan). Nolan has a collective-bargaining agreementwith Respondent. The alleged unfair labor practicesherein involve the props of two shows for which TTII Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefull) examined therecord and find no basis for reversing his findings.had the general scenic contracts, "Stop The World IWant To (Get Off' and "Working."TTI subcontracted to Nolan the painting of sce-nery tor "Stop The World." On May 3 and 8, 1978, itshipped props and materials for that show to Nolanfor painting. On the morning of May 9, Feller, pres-ident of TTI, received a telephone call from Nolan'spresident, Abramson. Feller testified the Abramsontold him that his employees would not paint theseprops because they had been constructed elsewhere.Abramson added that he had called Respondentabout the problem. Feller told Abramson that timewas of the essence because the props had to beshipped to the theatre the following day. Later thatday, Abramson called Feller to tell him that an agentof Respondent was coming to his plant, and that oneway or another Abramson would see that the propswere painted.LeBrecht, assistant business agent of Respondent.in fact visited Nolan's facility on an asserted "factfinding" mission. Abramson testified that LeBrecht,who previously had never made such a visit to thefacility, spoke separately with Abramson, the show'sdesigner, and some of' Nolan's employees. When Le-Brecht asked Abramson where the props in the studiohad come from, Abramson replied that they had beenshipped from TTI.On May 10, Abramson called Respondent's busi-ness representative, Rodriguez, and asked him forpermission to have the props painted in view of theshortness of time remaining before they were neededat the theater. Abramson pointed out that it was bet-ter to have his employees do the painting work thanto ship the props out unpainted, possibly to bepainted by nonunion employees. Rodriguez gave Ab-ramson permission to have the employees paint theprops, but told Abramson that he was in violation oftheir collective-bargaining agreement which, Rodri-guez asserted, entitled Nolan's employees to sculpt(fabricate) as well as paint the props. According tothe testimony of both Abramson and Rodriguez,Rodriguez told Abramson that some sort of paymentto Respondent would be computed based on the timeit would have taken Nolan's employees to sculpt theprops had they been given the opportunity to do so.Abramson called Feller and told him what hadbeen discussed with Rodriguez. Feller testified thatAbramson told him that Respondent planned tocharge him in the future for props sculpted elsewhereas if Nolan employees had actually fabricated themthemselves.TTI also subcontracted painting work to Nolan for"Working." On Thursday, May 11, 1978, TTI sentNolan one wall of scenery as a last-minute addition to"Working," which was to open the following Satur-day night. On May 12, Abramson telephoned Feller243 NLRB No. 727 .)I-(ISI()NS )1 NA I I)NAI. IAHB()R RlAI IONS B()ARI)and told him that Nolan's employees would not paintthe wall, and he would ship it back to TTI unpainted.The wall remained in the loading area of Nolan's ft-cility for about 5 days and never was painted by No-lan's employees. Ahramson also told Feller not tobother sending over another addition to "Working,"which Feller had advised him was to he sent.On May I Rodriguez dispatched a telegram toNolan. In this telegram, fully set forth by the Admin-istrative Law Judge, Respondent demanded that No-lan immediately cease painting sculpture which hadnot been produced by scenic artists employed by No-lan. Respondent further asserted that the painting ofprops sculpted elsewhere constituted a violation of itscollective-bargaining agreement with Nolan. It fur-ther stated that TTI and Nolan had entered into an"illegal conspiracy ... to deprive scenic artists ofwork opportunities." The telegram closed by advisingthat Respondent would take action to the extent per-mitted by law to counteract Nolan's actions.Abramson testified that he got the "message" fromthe telegram that Nolan was not to paint sculptures inthe future which were sent by TTI. He stated that thetelegram from Respondent, coupled with the fact thathe was extremely busy, accounted for Nolan's failureto paint the wall for "Working."The Administrative Law Judge concluded that Re-spondent violated Section 8(b)(4)(i)(B) of the Act. Inso doing, he found that, while there was no directevidence that Respondent induced Nolan's employeesto engage in a work stoppage, such inducement wasplainly evident from the totality of the circumstances.We find, on the contrary, that the evidence herein isinsufficient to support the finding of this violation.Initially, we note that there is no direct evidencethat any work stoppage actually occurred. In this re-gard, no employees of Nolan ever testified, and theonly evidence herein which arguably might point to awork stoppage is Feller and Abramson's testimonythat Abramson told Feller that Nolan's employeeswould not paint certain props shipped by TTI. More-over, it is not clear from the remarks attributed toAbramson whether the employees in fact refused todo the work, or whether Abramson assumed from thecircumstances that they would refuse to do so ifasked. With respect to the wall from "Working,"there is not testimony that the employees were evenaware that such a prop had been received by Nolan,much less that they were asked to paint it and refusedto do so.Furthermore, even assuming that Nolan's employ-ees refused to paint the props from TTI, there is nodirect evidence that they were induced to do so byRespondent. Thus, aside from Abramson's testimonyconcerning LeBrecht's visit to his facility, and Feller'stestimony that Abramson told him on May 9 that theemployees had called Respondent and would notpaint certain props, there is no evidence of any com-munication between Respondent and Nolan's em-ployees. And. assuming that Nolan's employees tele-phoned Respondent on May 9, the record is silent asto the content of that conversation. Simillarls there isno evidence as to what eBrecht told Nolan's em-ployees during his visit to the facility. Finally, there isno evidence that the employees were aware of thetelegram from Respondent to Nolan, or the othercommunications between Respondent and Abram-son. Accordingly, we find that the evidence herein isinsulfficicnt to establish that Respondent induced orencouraged Nolan's employees to refuse to work onprops for '1Tl in violation of Section 8(h)(4)(i)(B) ofthe Act.2As noted above, the Administrative Law Judgealso concluded that Respondent violated Section8(b)(4)(ii)(B) of the Act. While we agree with thisconclusion, we do so only for the reasons set forthbelow.Respondent's own witness, Business RepresentativeRodriguez, stated that he told Nolan's president, Ab-ramson. that the latter's failure to have Nolan em-ployees fabricate the "Stop The World" props was inviolation of their collective-bargaining agreement.Rodriguez further testified that, in the same conversa-tion, he "granted him Abramnsonj permission to paintthe scenery" and asked Abramson to give him an es-timate of how many hours Nolan employees wouldhave spent on the props if they had sculpted, as wellas painted, them. In its brief to the Board, Respon-dent concedes that Respondent was thereby prepar-ing to calculate compensation it claimed was due itfrom Nolan for denying Nolan employees the oppor-tunity to sculpt the disputed props. In essence then,Rodriguez proposed the fee as an alternative to thewithholding of "permission" fi)r the painting of theprops from TTI.It is well established that Section 8(b)(4)(ii)(B) isviolated where a union employs unlawful pressure toclaim work that the immediate employer is not in aposition to award.3In such circumstances, a union's2 We find the cases cited by the Administrative Law Judge in support ofhis finding of Respondent's "complicity" in the alleged work stoppages to beinapposite. Thus. although in Local 25, International Brotherhood of Electri-cal Workers, AFL CIO (New York Telephone Company. 162 NLRB 703(1967), the Board ound that the union's acquiescence in unlawful workstoppages might amount to violations of Sec. 8(b)(4Ki B). there the evidenceshowed a pattern of tacit approval by the union of the employees' actions.Further. in Local Union No 3. International Brotherhood of Electrical Work-ers. AFL-CIO (New York Telephone Company) 193 NLRB 758 (1971), enfd.467 F.2d 1158 (2d Cir. 1972), the Board found the union was responsible forthe inducement of employees by a union steward, but it was clear that thesteward in fact had induced the employees to strike unlawfully.N... R.B. v. Enterprise Association of Steam. Hot Water. Hyvdraulic Sprin-kler, Pneumatric Tube. Ice Machine & General Pipieitters of New York andicini',. Local Union No 6138 [Austin Co, In.J, 429 JS, 507 (1977).28 PAIN I RS (X'AI 829efforts are not rendered primary simrpl because itseeks to benefit the employees of the employer uponwhom it is exerting the pressure) Here. it is undisput-ed that TTI was the general scenery contractor forthe shows "Stop The World" and "Working." More-over, there is no persuasive evidence that Nolan, assubcontractor, had the right, contractual or other-wise, to determine that its employees would fabricateas well as paint props sent to it by TTI.5Hence. whenRodriguez. by his own admission, exerted pressure onNolan to ensure that Nolan's employees perfbormedthe fabrication work, Rodriguez, in essence, was in-sisting either that TTI change its manner of doingbusiness or that Nolan abrogate its contracts withTTI. Such pressure, at least in some measure, wastactically calculated to satisfy union objectives else-where and was, therefore, secondary and unlawful.'Respondent argues, however, that its collective-bargaining agreement with Nolan contained a valid"work preservation" clause reserving both paintingand sculpting work for Nolan's employees. In this re-gard, it further contends that the Board has held thata union may lawfully seek compensation from an em-ployer who becomes a party to an arrangement thatdeprives its employees of work to which the employ-ees are arguably entitled under the contract. We findthe cases cited by Respondent in support of this lattercontention distinguishable from the instant case.7In the cases cited by Respondent in support of itscontention that its request for compensation fromNolan was lawful, the unions involved were attempt-ing through peaceful means provided for in their col-lective-bargaining agreements to enforce colorablecontractual claims to certain work for employees inthe units they represented. In these circumstances, theBoard found that a union's use of contractual mecha-nisms for settling matters in dispute did not amountto threats, coercion, or restraint within the meaningof Section 8(b)(4)(ii)(B) of the Act. For example, inKimnstock Division, Tridair Industries, Inc., supra, the41d at fn. 16.Although Rodriguez testified that the term "painting" is construed in theindustry as including both painting and sculpting, we find such testimonyunpersuasive, particularly in light of the fact that Respondent's collective-bargaining agreement with Nolan itself distinguishes betwecen painting andsculpting.6 Local No. 742, United Brotherhood of Carpenters and Joiners of America.John Foreman, Business Agent, and Harold Stolle., Steward (J L SimmonsCompany, Inc), 237 NLRB 564 (1978\.7 E.g.. Sheet Metal Workers International Association. Local 28, AFl. (10(Carrier Air Conditioning Companr, a Division of Carrier Corporation). 222NLRB 727 (1976); Southern California Pipe Trades District Council h'o 16.Plumbers & Steamfitters Local No. 582 (KimstocA Division, Trrdair Industries.Inc.). 207 NLRB 711 (1973); Southern California Pipe Trades District CouncilNo. 16 of the United Association, and United Association of Journemen andApprentices of the Plumbing and Pipefitting Industri of the United States andCanada, ocal No. 494 (Associated General Contractors of California, Inc ).207 NLRB 698 (1973); Carpenters District Council of Houston and icinitv(Astrodomain Corporation). 202 NLRB 744 (1973).Board fiound that union efforts to entforce harg;ained-tor clauses iposing monetar ;issessiC'ents on anil cm-pl(yer for entering in to agreements whereb\ non uiinitemployees pert'ormed unit work were 0not u nlawlutl.Ilowever. it is onet thing to enforce penalties greedupon in the nornial course of' collective h;argaining.and quite another to impose them unilkateral I in thecircumstances here. Respondentl i oes not content thatthe monetlar salnctions threatened bh Rodrigue werea contracttialll providedl rinetledy oir enforcing its as-serted "work preservation" clause. Accordingly. evenassuming atltlt'endo, that their coll c-ti a e-arga iningagreement does cont;lain such a ''') ork preservatilon"clause, Respondent's atltempt to illnpose such nit)ne-tar5sanictionls on Nol;il for not acquirilng work overwhich it had no control was mnrcelh, an titempt tosubstitute one form of' unlawful secondar cc0llolilicpressure for another. A\ccordi ngl.and in ic\ of allthe foregoing, we conclude that Respomdciint has io-lated Section 8(h)(4)(ii( B) of' the ActAMI:NI)tI) ('()N( I I I()NS (t 1. \\Substitute the following (onclusions of L.a for theAdministrative l.aw Judge's ('onclusions of I.aw 4and 5:'4. By its threat to fine Nolan. Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(h4)(4)ii)(B) of theAct."5. T'he aforesaid unfair labor practice is an unfalirlabor practice affectingt c0nimicrce within the ineaning gof Section 2(6) and (7) of' the Act."OR[)DtRPursuant to Section 10(c) of the National I aborRelations Act. as amended, the National L.abor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative l.aw Judge, as modified be-low, and hereby orders that the Respondent, UnitedScenic Artists, Local 829, Brotherhood of Paintersand Allied Trades, AFL-CIO. New York ('its. NewYork. its officers. agents, and representatives, shalltake the action set frth in the said recommendedOrder, as so modified:' J .Simmons (ompan,r Inc .supraThe Administrative Law Judge found that Feller Icslitied thai Abramsolltold him that the reason the employees sould not paint the props was thatthey had not had the opportunity to fabricate as well as paint them herecord. however, reveals that although Ahramson testified to that effect, Fel-ler testified only that Ahramson had told him that the reason the employeeswould not do the work was because Respondent was trying to exert pressureagainst u1rI in response to the latter's pending antitrust suit against Respon-dent. In view of our reliance on Rodriguez' own testinlony. coupled withNolan's lack of control over assignmenlt of the disputed work, we ind itunnecessary to resolve this apparent cotlilctl In estlmoins I).( 'ISIO()NS ()F NA I IONAI. I.ABOR RI IA IONS BOARDI)1. Delete paragraphs 1(a) and (h) and substitutethe following:"1. ('ase and desist front i any manner or by an)means, including threats to impose financial penal-ties, threatening, restraining, or coercing Nolan Sce-nery Studios, Inc., or any other person engaged incommerce or an industry affecting commerce wherean object thereof Is to force or require Nolan SceneryStudios, Inc.. or any other person engaged in com-merce or in any industry affecting commerce to ceaseusing, selling, handling, or otherwise dealing in theproducts of or to cease doing business with l'heatreTechniques, Inc."2. Substitute the attached notice for that of theAdministrative L.aw Judge.APPEN 1)1 XNoiI(i TO MMIBI RSP()s II) BY ORI)IR )01 ilINAII()NAI. LABOR RI.AI()IiNS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the chance togive evidence, it has been decided that we, UnitedScenic Artists, Local 829, Brotherhood of Paintersand Allied Trades, AFL CIO have violated the Na-tional Liabor Relations Act, and we have been or-dered to post this notice.We hereby notify you that:WE Vwi1. NO'I in any manner or by any means,including threats to impose financial penalties.threaten, coerce, or restrain Nolan Scenery Stu-dios. Inc.. or any other person engaged in com-merce or in an industry affecting commerce.where an object thereof is to force or require No-lan Scenery Studios, Inc., or any other personengaged in commerce or in an industry affectingcommerce to cease using, selling, handling, orotherwise dealing in the products of or to ceasedoing business with Theatre Techniques, Inc.UNITED SCENIC ARTISTS, LOCAl. 829,BROTHERHOOD OF PAINTERS ANI) AIIIEDTRADES, AFL CIODECISIONSIATEMEINT 01 lTl. CAStIRWIN KAPLAN, Administrative Law Judge: This casewas heard in New York City, New York. on June 26 andJuly 5, 1978. The charge Inc. (herein TTI) on May 12., 1978.and the complaint thereon issued on June 7. 1978. Thecomplaint alleges, inter alia, that on or about May 9. 1978.the employees of Nolan Scenery Studios. Inc. (herein No-lan), who are members of United Scenic Artists, Local 829,Brotherhood of Painters and Allied Trades, AFL-CIO,(herein Respondent or Ilnion), pursuant to the inducement.encouragement, authorization. or approval of said Respon-dent. retfused to paint certain props sent by T'11 to Nolan. Itis further contended that since on or about May 10, 1978,Respondent warned Nolan that i' it continued to paint cer-tain props sent by TTI it would assess a fina cial penaltyagainst Nolan which Respondent would calculate as thecost of contructing and manufacturing such props. In sumit is alleged that Respondent by these and other acts vio-lated Section 8(b)(4)(i) and (ii(B) of the National LaborRelations Act, as amended (herein Act). Respondent tiledan answer (amended at the hearing) conceding, itr a/lia.certain jurisdictional facts, but denying all allegations thatit committed any unfair labor practices.Upon the entire record, from rnmy observation of the de-meanor of the witnesses, and having considered the post-hearing brief,. I make the following:IIN)IN(S ( FA( I1 JRISi)i( ItI)NI he complaint alleges, it is admitted, and I find that 1 1is a New York corporation engaged in the manufacture andnonretail sale of theatrical properties., commonl' called"props." TTI annually derives revenue in excess of $50.00()from the sale and shipment of business goods from its prin-cipal place of business in Newburgh, New York. directly topoints located outside the State of New York. It is admit-ted, and I find, that TTI is an employer and person engagedin commerce within the meaning of Sections 2(1), (21, (6),and (7). and 8(h)(4) of the Act.Nolan is engaged in the business of' painting scenery fortheatrical productions at its principal place of business inNewburgh. New York. For the past 18 months 11- hassubcontracted primarily to Nolan the painting of props. Inaddition, the record discloses that Nolan at all times mate-rial herein is and has been a member of' Theatrical Contrac-tors Association. Inc.. an employer association. Respondentand said employer association are parties to a collective-bargaining agreement. In view of the foregoing and the en-tire record. I find that Nolan at all material times herein isa person engaged in an industry affecting commerce, withinthe meaning of Sections 2(l), (6)1, and (7). and 8(b)(4) of theAct.11. IlF .AI)OR ()R(ANIZAIIO(N INV()I.IvI)It is admitted, and I find, that the Respondent, UnitedScenic Artists. Local 829, Brotherhood of Painters and Al-lied Trades. AFL CIO, is a labor organization within themeaning of Section 2(5) of the Act.111. tilE AL.L.EGE) UNFAIR L ABOR PRA(I('EA. SettingTTI is engaged in the business of supplying theatricalsettings, props, and draperies for Broadway productions.theatres, television, and motion pictures. It operates princi-pally as a general contractor, awarding to subcontractors30() PAINTERS LOCAI. 829the construction work, sculpture, draperies. and painting ofscenery and props.' For approximately the past 18 months.TTI has generally subcontracted the painting of props toNolan Scenery Studies, Inc. (herein Nolan).2On or aboutApril 14, 1978,. TTI was awarded the scenic contract forthe show "Stop The World I Want To Get Off." TTI sub-contracted the painting of scenery for the aforementionedshow to Nolan on April 26.4On or about May 3, TTI madeits initial shipment of props and materials to Nolan for thepainting of "Stop The World." On May 8, TTI made anadditional shipment to Nolan for the same show and expe-rienced its first problem. The shipment comprised the basicbackwall of a set called the environment unit and twoprops, an airplane and dragon's head. Peter Feller, pres-ident of TTI testified that Arnold Abramson, president ofNolan. called him on the morning of May 9. and told himthat his employees had been in touch with the Union' andthat they refused to paint the airplane or dragon's headbecause the props were not fabricated b them.' The,wanted the entire package. not only the painting. but tomanufacture the props as well. The sculptured work on theairplane and dragon's head had been done for TTI by an-other subcontractor, namely. Costume Associates. Fellerconveyed to Abramson that time was of the essence as un-der the contract the props had to be shipped to the theatrethe foillowing day. It was estimated that it would take I dayto paint these props. Later that day Abramson called Fellera second time to tell him that a union agent was coming tohis plant and that one way or another he, Abramson. wouldsee to it that the props were painted. Douglas LeBrecht.assistant union business agent, appeared for the very firsttime at the Nolan facility assertedly on a "fact-finding"mission. Abramson testified that LeBrecht spoke separatelywith the designer 7 of the show, some employees, and also tohim. LeBrecht asked Abramson where the props came fromto which Abramson revealed that they were shipped fromTTI. On May 10, Abramson called union business repre-sentative Domingo Rodriguez and appealed to him for per-mission to have the props painted. Abramson explainedthat the show was going to San Diego in a day or two and'The sequence is typically set in motion by an invitation to TTI (as one ofa number of scenic suppliers) by the producer or set designer to attendestimating sessions wherein the production is discussed and drawings andsketches are provided. ITI then obtains estimates from various subcontrac-tors on the several phrases of the job and largely on the basis of such esti-mates, TTI submits its own bid for the overall work2 Nolan is engaged in an arms length business relationship with TTI. Thusthe stockholders. officers, supervisors, and employees are different. FurtherTTI does not exercise any control over Nolan's personnel polic) including,inter aim, wages and the hiring and firing of employees. 3 All dates hereinafter refer to 1978 unless otherwise indicated.' See G.C. Exh 3A.Nolan employs scenic artists represented by United Scenic Artists. Local829, Brotherhood of Painters and Allied Trades. AFt. ('10 (herein Respon-dent or Union) on an associationwide basis. The most recent collective-bargaining agreement between Theatrical Contractors Associatlin. Inc., ofwhich Nolan is a constituent member and Respondent by its terms is effec-tivre November 30, 1976. to November 30. 1979 See Resp Fh. I.6 The terms "fabricated." "manufactured." "executed." and "sculptured"herein are used interchangeably7 The designer of the show "Stop The World" was Santol Ioquasto, amember of Respondent. No reason as advanced on the record far L.o-quasto's appearance at Nolan's lacilitS the record discloses that Respon-dent is notified of scenic supplier contracts from producers at the time thebids are acceptedthat there was precious little time to do the %%ork. Abraim-son also pointed out that it was better to have his emplo-ees do the work than nonunion employees. While Ahram-son won Rodriguez's approval on these props. the latterwarned him that he would be fined on an) sculpture deliv-ered to him for painting in the future which Vx as not ex-ecuted (manufactured and painted) b Respondent's menm-bers. The fine ould he computed on the hasis of' theUnion's estimate of how long it would take its menlbers tocreate such sculpture. Abramson called Feller and trans-mitted the substance of his earlier phone conversation \\ ithRodriguez.RTTI was also the prime contractor of at thea;ltrical prodtlc-tion entitled "Working." In March and April. 1I1 subcon-tracted to Nolan the painting work or arious items or"Working". On Thursday. May I. 'Il made an addli-tional shipment to Nolan. This shipment comprised onewall, a last minute addition to "Working" which as toopen the following Sunday night.' On May 12'. Abramsonlcalled Feller and told him that he would not he "allo cdl''to paint the wall, his employees "absolutel'" reftsed to dothe work. and he (Abramson) was theretore shippini it tin-painted to the theatre the following morning. At that timeTTI had still another late addition for "Stop The VWorld." alarge hand. With regard to this prop. Abramson told l-ellernot to bother sending it over.On May I I. Union Business Representative Rocdrigtiedispatched a telegram to Nolan demanding that t stlopwork on all sculpture not produced by Nolaln's eplocc'sand accusing Nolan and TTI of an illegal conspirac\ todeprive said employees of work opportunities. he hbodl ofthe telegram in its entirety reads as follows:It has come to our attention that you intend to pailtsculpture which has not been produced hN scenic art-ists employed h) you. Painting of such sculpltir-e con-stitutes a flagrant violation oft' Section o the collec-tive bargaining agreement between IniteCL ScenicArtists Local 829 and Theatrical Contractors Associ-ation Inc., to which you are a party. We demalid thatany and all work on such sculpture be stopped imine-diately and that you immediately compl5with ,oulcontractual commitments.It has also come to our attention that Nolan has en-tered into an illegal conspiracy with 'heatre I'ech-niques. Inc. [TTI] to deprive scenic artists of orsrk op-"Feller was informed b) Abramson that he was told hS Rodriguez that heUnion's action was also due to the antitrust suit brought b rtl against IhcUnion in district court IN 1976, TTI employed scenic artisls represented hsRespondent Since that time the work has been subontracted bs I I I toNolan and other subcontractors. TII employees are presentlly ll unrepic-sented t is not asserted, and the record reveals that the nion h, notdemanded recognition from TI 1.'(;(- Fxh. 4A-D).10 This shipment was not covered by the presious writcie .irrangeinlciln.((a. Fxh 4A-I)) The designer first brought the drawing '. on the rll I,rIT on Mas I10 It was contemplated that the wall w,ould he shilppcd toNolan on May II. pa:nted on May 12. and compleled in time Ior rchc.,rtlon Saturday May 13 As noted .ihove. the show l, as set to pen Sgild;night. May 14 hus there was not sufficient time Io reduce the rralngclnltiton the wall Io writing l'he record reveals. hoeC:er. that last Iinute ch lln c.o,r .iaddiltons aire not unuL.ual in the IndusItr and the arrlllgenletll , torlh cwork thereon belween conlr.actor and subhcotracor is n .illia .firsl icduced Ito wriing31 D)IE('ISIONS ()1: NATIONAI. IABOR R.ATIONS BOARI)portunities. Please he advised that this Union will takeappropriate action to the maximum extent permittedby law to counteract the effects o your improper ac-tivities. (i.C('. Exh. 5.]Abramson testified that he got a "message" from the tele-gram not to paint future sculptures sent for TTI. Abramsonestimated that it would take at most I day to paint the wallin "Working." but refused to take the prop into the plant.The wall (prop) remained in the loading area at Nolan'sfacility for approximately 5 days and was never painted byhis employees. Abramson gave two reasons: first the tele-gram: second he was extremely husy.B. ('rcdbliilivt'The record reveals that Abramson is a member of Re-spondent and testified under subpena. He appeared reluc-tant to testify regarding his conversation with Union Busi-ness Respresentative Rodriguez or to otherwise testilyregarding Respondent's actions. Thus, he vacillated regard-ing whether Rodriguez ever threatened to fine him fbr re-ceiving sculpture shipped by TTI which had not been pro-duced by his employees and finally admitted it whenpressed and questioned about the Union's telegram. WhileI found Abramson to be equivocal in a number of in-stances, overall he substantially corroborated the testimonyof Feller.With regard to union business representative Rodriguez.I found that his testimony did not smack of candor. Thushe asserted that he did not know that the wall had beenshipped by TTI to Nolan until the show "Working" hadclosed in late May or early June. According to Rodriguezafter he gave his approval on or about May I I to Nolan topaint the dragon's head and airplane for "Stop TheWorld." he decided to consult with his attorney who ad-vised him to send the telegram. Abramson as previouslynoted, testified that the wall had been received and that itwas not painted because of the May 11 telegram. In thisconnection Abramson testified that he got the "message"that Respondent would fine him for sculpture sent by TTIwhich was not produced by his employees. He would noteven take the wall into his plant. In testifying regarding thetime frame, Rodriguez acknowledged "I'm very bad ondates." At another point, when asked to describe the natureof his discussions with Abramson involving TTI he re-sponded, "I'm all mixed up." On the basis of the foregoing.and the entire record including the witnesses demeanor. Ifind that Rodriguez's testimony is unreliable.On the other hand I found Feller to be generally consis-tent and responsive. Further, it is noted that his testimonywas largely corroborated by Abramson and documentaryevidence. Accordingly I credit his testimony.'2-r The only itnesses to testify were Peter eiller of I It .Arnold 4bhraminsof Nolan, and Domingo Rodriguez of Respondent.I While Respondent objected to both the teslimony of I eller and Abram-son insofar as it relates to statements assertedly made by Rodriguez to Ab-ramson on the basis of hearsay. it is noted that Ahramson corroboratedFeller and that Rodriguez testified immediately after Abramson. Thus Rod-riguez had the opportunity to deny any of the representation, made by Ah-ramson to Feller i.s a-vis Rodriguez. It is noted that Respondent did notchallenge the admissibility of such testimony In its brief. In these circum-stances. I discern no legally sufficient basis for excluding such testimony.C. Diti.¥s'.onfi nud ('ontcl/sionsThe General Counsel contends that the primary disputeherein involved TTI and Respondent. As noted heretoforeTTI is engaged in competitive bidding for the manufactureof theatrical settings. and if' successful it obtains a contractfrom the producer. With contract in hand TTI has the"right to control" various phases of the job including themanufacture of props. TTi , as general or prime contractor.has exercised its right to control by awarding fabricationwork to subcontractors other than Nolan. Nolan is thengenerally subcontracted for the painting thereon. The sub-contractors other than Nolan have a collective-bargainingralationship with the International Alliance of TheatricalStage Employees and not Respondent. According to theGeneral Counsel Respondent's objective herein was to ac-quire "all" fabrication work assignments, including paint-ing for Nolan (or other company whose employees are rep-resented by Respondent). andl it could only reach such goalby pressuring TTI. In this regard, the General C'ounsel as-serts that the vehicle used by Respondent to exert pressureon '1TI was to force or require Nolan (a neutral or second-ary employer) to cease doing business with TI. This cease-doing-business object was assertedly achieved by workstoppages and threats to fine Nolan for TTI work it paintedwhich was not produced by Respondent's members in vio-lation of Section 8(b)(4)(i) and (ii)(B) of the Act."On the other hand, counsel for Respondent asserts in hisbrief that "[tihe evidence firmly establishes that no workstoppage ever occurred at Nolan Scenery Studio." Accord-ing to Respondent, Nolan was too busy to paint the drag-on's head and airplane ftr "Stop The World" immediatelyand in any event these props, which arrived at Nolan on orabout May 9 were painted and sent out with the showabout a week after they were delivered. I find Respondent'sassertion in this regard unconvincing and not supported bythe credible evidence. Thus Feller testified, with corrobora-tion from Abramson, the latter told Feller on or about May9 that his employees had been in touch with the Union andthat they refused to paint these props because said propswere not fabricated by them. Abramson told Feller that aunion agent was coming to the shop and one way or an-other he would get the props painted. The agent turned outto be Assistant Business Representative Douglas l.eBrechtand while he spoke to Abramson it is clear that Respon-dent's approval to paint the props was not yet forthcoming." Sec 8(bh4). inter alia, makes it an unfair labor practice for a labororganlizatiln or Its agents:(i) tl ergage n. or to induce or encourage any individual employedby any person engaged in commerce or in an industry affecting com-merce to engage in a strike or a refusal in the course of his employmentto) use, manufacture. process, transport, or otherwise handle or work onany gtoods. articles, materials. or commodities or to perform any ser-vices: or ii) to threaten. coerce, or restrain any; pers on engaged in com-merce or in an industry affecting commerce. where in either case anobject thereof isB) forcing or requiring any person to cease using. selling. handling.transporting, or otherwise dealing in the products ot any other pro-ducer processor, or manufacturer. or to cease doing business with anyother person ..Proid d. hat nthing c oninined in thi crlau-e (I R hallht, onstrued to manen th unhl,/i. her' nl herwi.e unhimlii, an prorlnrike , or prtorn p A cting32 PAINItRS O1.()Al. 29This did not happen until Abramson called Business Repre-sentative Rodriguez on May 10. (after LeBrechl had left) inan urgent plea for such approval. Abramson stressed howlittle time was available to paint these props and even sug-gested that it would be better to have his employees paintthe props rather than have some nonunion subcontractorsdo the work. Even Rodriguez admitted that he "granted[Abramson] permission to paint that scenery. those twopieces of sculpture [dragon's head and airplane] and to shipit out with the show." Rodriguez testified that Abramson"thanked me for permitting him" to complete the work. Inthese circumstances the conclusion is inescapable that No-lan's employees, under the auspices of the Ulnion, engagedin a work stoppage vis-a-vis the dragon's head and airplaneand that said work stoppage came to a halt only when Re-spondent took steps to end it."4If Abramson took solace insuch action, it was short lived. The employees engaged inanother work stoppage the following day.Respondent denied that Rodriguez ever threatened to im-pose "any sort of financial penalty" on Nolan. According toRespondent, Rodriguez merely requested Abramson to cal-culate the hours of work time that would have been ex-pended had the two pieces been fabricated by Nolan em-ployees. According to Abramson Rodriguez told him "inessence" that the Union did not want him to paint sculpturethat was manufactured by shops other than those represent-ed by Respondent. He testified that Rodriguez told him"that the Union would estimate what it cost to do thatsculpture" and "Nolan would be assessed that amount."Shortly after Abramson's phone conversation with Rodri-guez, he received a last minute addition, namely a stonewall for the show "Working." Rodriguez thereon dis-patched a telegram to Nolan declaring to relevant part that"li]t has come to our attention that you intend to paintsculpture which has not been produced by scenic artistsemployed by you."" As Rodriguez had given Abramsonpermission on May 10 to have the dragon's head and air-plane painted for the show "Stop The World." the Unionwas evidently referring to the stone wall which had justarrived at Nolan. the same date that the telegram was dis-patched. The Union in the telegram demanded, inter alia.that "any and all work on such sculpture be stopped imme-diately" and threatened to take action to ensure that Nolancomplied with said demand. Abramson testified that he got"a message" with regard to sculptures not produced by hisemployees from the telegram and he refused to take thewall into his shop. Abramson had already experienced arecent work stoppage vis-a-vis "Stop The World" and wastold that the Union would fine him for doing work on otherTTI props not produced by his employees. Therefore whenhe received the telegram on the heels of' the stone wall for"Working" he could reasonably anticipate similar union ac-tion. Thus. Abramson's assertion that he got "a message"14 While there is no direct evidence ofl an declaralion hy the Ulnion toengage in work stoppages. their cmplicil, is plinls evldenl Iroin the total-ily o the circumstances as set forth herein See. e g. , -25. Il1rnl trisotnlBrotherhood o/ Electrial 4orlers,. A FL ('10. v'i YtrA ilphphii' ('enpany) 162 NLRB 703. 718 719 1967). NI.R B v. x,(' t;,nion No. 3. nternational Brolherh xd of Estcirircal Hrerv, A41I. ('10. 467 2d 1158 (2dCir. 1972)." See G ( xh Sfrom the telegram is understandable. In any event he calledRodriguez for clarification and was told that it was sent onthe advise of his attorney. Hlowever at another point Ah-ramson volunteered that a that time Rodriguez discussedthe penally. lie called Feller and told him that "lhel wasn'tabout to paint it." Feller credibly testified that Abramsontold him that he (Abramson) w ould send that wall unpaint-ed to the theatre because his employees "absolutely" refuseto paint it. While at one point Abramson gave two reasonswhy the wall had not been painted, it is noted that the firstreason he advanced was the telegram. lie gave as anotherreason that he was extremely busy. I accept the former rea-son (telegram) as the principal factor regarding his decisionnot to paint the wall. hat Respondent was successful insecuring compliance with its demand is further manifest byAbramson's response to Feller when Feller mentioned toAbramson that he had still another late addition tor "StopThe World" a large hand, and Abramson told him not tobother sending it over. In these circumstances. I find thatRespondent threatened to impose fines'and engage in fur-ther work stoppages.Respondent denied that its object was to cause Nolan tocease doing business with TI'. but rather to enforce thework preservation provisions in its collective-bargainingagreement with Nolan. Respondent relies largely on Su-preme Court decisions in \ationail l oiodwor k and morerecently in Enierprise. For reasons stated inlra. I find thatNationill Woodwork is factually distinguishable and thatEnterprise while relevant actually supports the GeneralCounsel's allegations herein of 8(b)(4) violations.Respondent relies on the scope clause in its contractwhich in pertinent part reads as follows:I. Scope: ....For the purpose of clarification, it is specifically pro-vided herein that the jurisdiction of the Union shallinclude all Scenic Artists work f'or Broadwa, and Re-gional Theatres........ etc. Ihis includes painling andapplication of all decorative material when applied byany means including all scenic creative art work.whether applied b painting or otherwise. It is agreedbetween the parties that the urisdicriron of' the lnionwith regard to ciulplurtng shall include drawings.pounces and application of pounces. modeling or.cculpluring over and above the rough blocking, in ac-cordance with past practice.'9 [Emphasis supplied.]Respondent maintains that under its scope clause paint-ing includes sculpture (fabrication) and its jurisdiction en-compasses all such work. According to Respondent theevents giving rise to the instate case grew out of a series ofgrievances by the employees of Nolan concerning 1H'sculpture work which was produced b subcontractorsrSe. e g. Sheet ' fe tal f rklcr Internalltimal 4'ivs , flcano. loa/ tI ntio% 22. AFt () fc',mllnnIa1Ai Fdterll ('milwaIw) 196 Nl RB 55 41972iI V ll ,,l1 ihi -,. ,,irA Soit iu/l, orI-rr 4 tV,. ti,,i I I R B, 3t6 t S 612(1967)I N 1. R B b nterprle 4i z ito, i/ S'i'am. Inot t sir. I If I rtuh. S'rnA /r , Pn ,,u .... .h , f tnc a A .iniri Pqip tte'ri ,5 %'u- ),,rk uii/I i, m lt. I. It .. .. Iun % 6J,t 429 t S s507 (1977)' See Resp lxh I33 I)F'CISIONS OF NATIONAL LABOR REL.AIIONS BOARDother than Nolan. Union business representative Rodriguezwas the only Respondent witness to testify in supportthereof. According to Rodriguez, since as early as Febru-ary, Nolan employees had called the Union to complainthat scenery had been painted by Nolan which had beenproduced by Nolan employees. Some of these calls wereassertedly received by Assistant Business RepresentativeLeBrecht. Noting. however, that I have found Rodriguezunreliable for reasons stated previously, and in the absenceof any corroboration. I am unconvinced that employeegrievances had anything to do with the instant dispute. Theinformation regarding TTI scenery which was produced bysubcontractors other than Nolan could have been obtainedfrom producers, designers, or from phone calls regularlymade by union staff members to employees in shops repre-sented by Respondent. For reasons stated below, however,I deem it unnecessary to dwell or speculate further on thealleged grievances. As I have previously found union in-volvement in the work stoppages and threats to fine Nolan,the critical issue is whether under the circumstances herein.the contractual provision is a valid defense to such activitiesor to Section 8(b)(4)(B) of the Act.20A comparison of the scope clause herein with the workpreservation provision (entitled rule 17) in National Wood-work. relied on by Respondent, discloses that in letter andin spirit they are vastly different. The former defines thescope of work performed by scenic artists under the con-tract, whereas the latter, inter alia, is a constraint on certainwork. Thus, a sentence in rule 17 provides that "no memberof this District Council will handle ... any doors ... whichhave been fitted prior to being furnished on the job ... "In National Woodwork, Frouge Corporation, a generalcontractor, was subject to a collective-bargaining agree-ment between a carpenters union and a contractor's associ-ation which contained rule 17. Notwithstanding said rule.Frouge purchased perfabricated doors and when the doorswere delivered to the jobsite, Frouge employees under or-ders from the union refused to hang the doors. In determin-ing whether such refusal to handle was permissible primaryactivity or proscribed secondary coercion the SupremeCourt inquired as follows:[Whether] under all the surrounding circumstances, theUnion's objective was preservation of work forFrouge's employees, or whether the agreements andboycott were tactically calculated to satisfy union ob-jectives elsewhere. Were the latter the case, Frouge. theboycotting employer, would be a neutral bystander.and the agreement or boycott would, within the intentof Congress become secondary. There need not be anactual dispute with the boycotted employer, here thedoor manufacturer, for the activity to fall within thiscategory, so long as the tactical object of the agree-ment and its maintenance is that employer, or benefitsto other than the boycotting employees or other em-ployees of the primary employer thus making theagreement or boycott secondary in its aim. The touch-stone is whether the agreement or its maintenance iso See N. L. R. B v. Enterprise A.4sociatioin, lc, scupra at 515.addressed to the labor relations of the contracting em-ployer is-a-vis his own employees.2'In National 14'odvwork, Frouge's contract for the con-struction work did not mandate prefabricated doors. Thus.he had "control" over the nature of the subcontracting andcould have complied with rule 17. It was noted that theunion's refusal to hang or further handle prefabricateddoors was aimed at preserving work by Frouge's employeeson the jobsite without regard to whether or not it was unionmembers who manufactured the doors off the jobsite.22Un-der all the surrounding circumstances, the Supreme Courtheld the union's maintenance and enforcement of the workpreservation clause (rule 17) against Frouge was permissi-ble primary activity.In the instant case the salient facts tend to militateagainst finding that the contracting party (Nolan) in con-trast to the general contractor (Frouge) in National Wood-work is the primary employer. As noted above. Nolan is notsubject to any agreement with a "refusal to handle" provi-sion. On the contrary the contract herein contains a "nostrike" pledge (Resp. Exh. I p.3) with grievance machineryincluding "speedy arbitration" for the "adjustment of allcomplaints, disputes, controversies, and grievances of anvkind or nature arising between the Employer and the Unionconcerning the interpretation, operation, application or per-formance of the terms of this agreement .." (Emphasissupplied.)23In further contrast to National Woodwork, the credibleevidence disclosed that Nolan (unlike Frouge) was not theprime contracter and was therefore powerless to assign thedisputed work to his employees.24This could only be ac-complished by the Union exerting pressure on Nolan. toforce Nolan to cease doing business with TTI (general con-tractor) with the expectation that such secondary pressureswould compel TTI to award all sculpturing work to Nolanor other companies under contract with Respondent.Still further contrast with National Woodwork is the fact.as credibly as testified to by Abramson. that Rodriguez re-moved union obsticles, to painting the dragon's head andairplane because he concluded that it was better to haveNolan employees paint these props than a nonunion con-tractor. As noted above, the Union's object in NationalWoodwork was only to preserve unit work on the jobsitewithout regard to whether a union or nonunion contractorprebuilt the doors. On the other hand the Union's objectherein was to acquire all fabrication work for Nolan orother companies under contract with Respondent ratherthan in preserving unit work.On the basis of the totality of circumstances herein, Iconclude that work preservation is not a valid defense toRespondent's work stoppages and threats of economic coer-cion. Accordingly I find that by such acts and conduct21 National 4ooddork Mnulaclurers 4A ,olatiln .I .RB, upra at644 645" Id at 646.2 Resp. Exh. ISee N L. R. B v. Enterpri.se 4 Sioatirn oSf tXeiumtizterr. uprl at 530: .o cal nion Vo, 48.5 United A4ssocctafion Journevm'mn and Apprentlc-e o thePlumbing and Pipe Fting Indtrn, o the L'nited Sie and (anadu,l A F.('/O (George Koh Son. In,). 201 N.RB 59 (1973., nid. 490 F.2d 323 (4th('ir 1973).34 PAINIFRS OC('AI. 89Respondent violated Section 8(hb)(4)i) and (ii)(B) of theAct.?2(o( I SIONS ()l l.AI. Theatre Techniques, Inc., (herein called 'TI)} is anemployer engaged in commerce within the meaning of Sec-tions 2(l), (2), (61, and (7), and 8(b)(4) of the Act.2. Nolan Scenery Studios, Inc. (herein called Nolan) is aperson engaged in an industry affecting commerce. withinthe meaning of Sections 2(1). (6), and (7), and 8(b)(4) of theAct.3. United Scenic Artists, Local 829, Brotherhood ofPainters and Allied Trades. AFI. ('IO (herein also calledRespondent or Union) is a labor organization within themeaning of Section 2(5) of the Act.4. By its involvement in work stoppages and threats tofine Nolan, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(b)(4)(i) and (ii)(B) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMDi)YThe General Counsel for the first time in its brief urges abroad cease-and-desist order extending coverage, inter a/ia,"where ...an object thereof is to force or require NolanScenery Studios, Inc. or any other person engaged in com-merce or in an industry affecting commerce to cease using,selling, handling, or otherwise dealing in the products of orto cease doing business with Theatre Techniques, or anyother person." (Emphasis supplied.) In support thereof, theGeneral Counsel relies on two cases, neither one of whichinvolved 8(bX4) violations. Moreover, one of these casesinvolved a non-Board settlement. In these circumstances Ifind an insufficient demonstration of productivity to war-rant the broad order as requested. Accordingly it is herebydenied .6Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:25 N. L.R.B. v. Enterprise Association of Steam Pipefitters, supra, Cf. Nao-tional Woodwork Manufacturers Association v. N L. R. B., supra.26 See National Association of Broadcast Employees and Technicians, A FLCIO, Local 31 (CBS Inc.), 237 NLRB 1370 (1978); Cf. Local 945, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, (Newark Disposal Service, Inc.) 231 NLRB I (1977).The Respondent, I nited Scenic Artist. Iocal 829. [UnitedBrotherhood of Painters and Allied I'ades. Al ('(). itsotlicers. agents, and representatives, and all persons actingin concert or participation with them shall:1. Cease and desist from:(a) IEngaging in, or inducing. or encouraging an' individ-ual employed by Nolan Scener Studios. Inc.. or any otherperson engaged in commerce or in an industry aflectilncommerce to engage in a strike or a refusal in the course Ofsuch individual's employrment: to use manufacture processtransport o otherwise handle or ork on any goods arti-cles, materials, or commodities; or to perform any services;or(b) In any manner or b5 any means including threats toimpose tinancial penalties and work stoppages threateningrestraining or coercing Nolan Scenery Studios. Inc.. or another person engaged in commerce or in an industry affect-ing commerce: where in either case under (a) or (h) abovean object thereof is to force or require Nolan Scenery Stu-dios. Inc.. or any other person engaged in commerce or inan industry affecting commerce to cease using, selling. han-dling, or otherwise dealing in the products of or to ceasedoing business with Theatre Techniques. Inc.2. Take the following affirmative action which is tourndnecessary to effectuate the policies of the Act:(a) Post at its principal office copies of the attached No-tice to Members marked "Appendix."2> Copies of' the saidnotice to be furnished by the Regional Director. Region 2.after begin duly signed by Respondent's authorized repre-sentative. shall be posted immediately upon receipt thereofand maintained for 60 consecutive days thereafter in con-spicuous places, including all places where notices to mem-bers are customarily posted. Reasonable steps should betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notil', the Regional Director. Region 2. in writingwithin 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.=* In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the Narional. Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.21 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order oftthe National l.abolr Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional l.abor Relations Board."ORIDFR273s